United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 12, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-20363
                         Summary Calendar



WARREN P. CANADY, ET AL.,

                                    Plaintiffs,

WARREN P. CANADY,

                                    Plaintiff-Appellant,

versus

M.B. THALER; R.J. PARKER; C.S. STAPLES;
T. MERCHANT; H. HARRIS; D.K. CROWLEY,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-97-CV-1680
                       --------------------


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Warren P. Canady, Texas prisoner # 723784, appeals the

summary judgment in favor of defendant M.B. Thaler on his free

exercise claim.   He asserts that he was denied the right to

attend Jumu’ah, the Friday Islamic prayer services, from March of



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-20363
                                 -2-

1997 until March of 1999.   He has moved to supplement his

appellate brief; this motion is DENIED.

     The district court ruled that the evidence established that

Canady had been serving cell restriction in March and April 1997

based on disciplinary violations.    There is no competent summary

judgment evidence establishing that the bar against religious

service attendance for an individual who is punished with cell

restrictions is reasonably related to a legitimate penological

purpose.   See Turner v. Safley, 482 U.S. 78, 89 (1987); Powell v.

Estelle, 959 F.2d 22, 23 (5th Cir. 1992).    Therefore, on the face

of the record Canady has alleged a constitutional violation.

     However, this court may affirm the decision of the district

court on any grounds supported by the record.    See Esteves v.

Brock, 106 F.3d 674, 676 (5th Cir. 1997).    During the time that

Canady was serving his cell restrictions, prison authorities

justified their limitations on religious services by referring to

Administrative Directive 3.70.    Because Canady does not allege

that the directive has been rendered invalid, and because the

officers were following a facially valid directive, they are

entitled to qualified immunity.     See Morin v. Caire, 77 F.3d 116,

120 (5th Cir. 1996); cf. Wooley v. City of Baton Rouge, 211 F.3d

913, 925 (5th Cir. 2000).   The portion of the district court’s

judgment addressing March and April 1997 is AFFIRMED.

     Canady also asserts that he was barred from attending

Jumu’ah from May 1997 to March 1999.    The record establishes that
                            No. 02-20363
                                 -3-

Canady had been punished with cell restrictions or was serving a

special cell restriction for refusing to work for at least some

of that time.   To the extent that the prison officials relied on

the administrative directive during periods that Canady was in

fact on cell restrictions, they would be entitled to qualified

immunity.    See Morin, 77 F.3d at 120; Wooley, 211 F.3d at 925.

However, it is not clear how much of the 22-month period Canady

spent on cell restrictions.   Therefore, the judgment of the

district court is VACATED on this ground and the case remanded to

the district court for the parties to define the amount of time

that Canady faced cell restrictions during the period between May

1997 and March 1999 and, if there is any time during which Canady

was not serving cell restrictions, for the defendants to explain

the reasons that Canady was barred from attending religious

services at those times.

     After Canady filed the instant appeal in forma pauperis

(IFP), this court imposed the three-strikes bar against Canady.

See Canady v. Thaler, No. 02-20322 (5th Cir. Aug. 21,

2002)(unpublished).   Canady is admonished that, in the future, he

may not proceed IFP in any civil action or appeal filed while he

is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     AFFIRMED IN PART; VACATED AND REMANDED IN PART; MOTION TO

SUPPLEMENT DENIED; WARNING GIVEN.